DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered. 
Status of the Application
Claim 1 is pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hentze (US 2012/0132381 A1).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hentze (US 2012/0132381 A1).
Hentze teaches a process for continuously dehydrating nanocellulose fibers without creating agglomeration or loss of structure comprising the step of providing a suspension or slurry containing nanocellulose fibers on to a continuous belt passing under a controlled temperature (thermal, electric etc.), pressure (as it is evaporating solvent) and speed to dehydrate nanocellulose fibers. Since the process of the cited prior art teaches dehydrating nanocellulose fibers, the pressure temperature and speed of the cited prior art is also sufficient and reads on the instant claim conditions (abstract; Fig 1; paragraphs 0008-0023, 0026-0039, 0052-0059, 0064-0074 and Claims).
Since the cited prior art reads on all the limitations of the instant claims 1, claim 1 is anticipated. 
Response to Arguments
Applicant’s remarks, filed on 02/26/2021, have been fully considered but not found persuasive.
Applicant argument is moot in view of new rejection as set forth above.
Conclusion
No Claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623